                                                                                             Case 2:20-cv-01205-JAD-NJK Document 20 Filed 07/13/20 Page 1 of 2


                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            LISA J. ZASTROW, ESQ.
                                                                                        3   Nevada Bar No. 9727
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   lzastrow@lipsonneilson.com
                                                                                            Attorneys for Defendants Nevada Charter Academies dba
                                                                                        7   American Preparatory Academy – Las Vegas, Lee Iglody,
                                                                                            Jonathan Gardner, Melissa St. Jean, Ernie Elliott, Candyce Farthing
                                                                                        8
                                                                                        9                                UNITED STATES DISTRICT COURT
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                                  FOR THE DISTRICT OF NEVADA
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11                                             ***
                                                                                       12   AMERICAN PREPARATORY SCHOOLS,               )          Case No: 2:20-cv-01205-JAD-NJK
LIPSON NEILSON P.C.




                                                                                            INC., a Utah Corporation,                   )
                                                                                       13                                               )
                                                                                                                  Plaintiff,            )           STIPULATION AND ORDER
                                                                                       14       vs.                                     )           REGARDING ORDER SETTING
                                                                                                                                        )           BRIEFING SCHEDULE ON MOTION
                                                                                       15
                                                                                            NEVADA CHARTER ACADEMIES d/b/a              )           FOR TEMPORARY RESTRAINING
                                                                                       16   AMERICAN PREPARATORY ACADEMY –              )           ORDER
                                                                                            LAS VEGAS, a Nevada Corporation, LEE        )
                                                                                       17   IGLODY, an individual, JONATHAN             )
                                                                                            GARDNER, an individual, MELISSA ST.         )
                                                                                       18   JEAN, an individual, ERNIE ELLIOT, an       )
                                                                                       19   individual, and CANDYCE FARTHING, an        )
                                                                                            individual, RACHELLE HULET, an individual, )
                                                                                       20                                               )
                                                                                                                  Defendants.           )
                                                                                       21   _________________________________           )
                                                                                       22
                                                                                                                                                        28




                                                                                                   WHEREAS the Plaintiff, American Preparatory Schools, Inc. (APS) moved this Court for a
                                                                                       23
                                                                                            Temporary Restraining Order [ECF No. 3];
                                                                                       24
                                                                                                   WHEREAS this Court issued an Order Setting Briefing Schedule, which required service of
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       25
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                            the Motion for Temporary Restraining Order as soon as practicable;
                                                                                       26
                                                                                       27          WHEREAS this Court ORDERED that any response to the Motion for Temporary Restraining

                                                                                       28   Order [ECF No. 3] must have been filed by July 6, 2020, and any reply must be filed by July 13, 2020;

                                                                                                                                         Page 1 of 2
                                                                                             Case 2:20-cv-01205-JAD-NJK Document 20 Filed 07/13/20 Page 2 of 2

                                                                                                    WHEREAS the Plaintiff effectuated service of the Motion for Temporary Restraining Order on
                                                                                        1
                                                                                            July 7, 2020, after the date for which response was due;
                                                                                        2
                                                                                        3           WHEREAS the Plaintiff and Defendants have met and conferred and agreed to amend the

                                                                                        4   Order Setting Briefing Schedule to allow adequate time for response.
                                                                                        5           Accordingly, IT IS HEREBY ORDERED that any response to the Motion for Temporary
                                                                                        6
                                                                                            Restraining Order [ECF No. 3] must be filed by July 16, 2020 and any reply must be filed by July 23,
                                                                                        7
                                                                                            2020.
                                                                                        8
                                                                                        9    DATED this 13th day of July, 2020                 DATED this 13th day of July, 2020.
                                                                                             LIPSON NEILSON P.C.
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                                                                               TAKOS LAW GROUP, LTD.
                                                                                       10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11    /s/ Lisa J. Zastrow                               /s/ Zachary P. Takos
                                                                                             JOSEPH P. GARIN, ESQ.                             ZACHARY P. TAKOS, ESQ.
                                                                                       12    Nevada Bar No. 6653                               Nevada Bar No. 11293
LIPSON NEILSON P.C.




                                                                                             LISA J. ZASTROW, ESQ.                             1980 Festival Plaza Drive, Suite 300
                                                                                       13    Nevada Bar No. 9727                               Las Vegas, NV 89135
                                                                                             9900 Covington Cross Drive, Suite 120             Attorneys for Plaintiff
                                                                                       14
                                                                                             Las Vegas, Nevada 89144
                                                                                       15    Attorneys for Defendants Nevada Charter            -and-
                                                                                             Academies dba American Preparatory                PARR BROWN GEE & LOVELESS
                                                                                       16    Academy – Las Vegas, Lee Iglody, Jonathan
                                                                                             Gardner, Melissa St. Jean, Ernie Elliott,         JONATHAN O. HAFEN, pro hac vice pending
                                                                                       17    Candyce Farthing                                  CHAD S. PEHRSON, pro hac vice pending
                                                                                       18                                                      STEPHEN C. MOURITSEN, pro hac vice
                                                                                             DATED this 13th day of July, 2020.                pending
                                                                                       19                                                      101 South 200 East, Suite 700
                                                                                             HOGAN HULET                                       Salt Lake City, UT 84111
                                                                                       20
                                                                                              /s/ Kenneth E. Hogan
                                                                                       21                                                      Attorneys for Plaintiff
                                                                                             KENNETH E. HOGAN, ESQ.
                                                                                       22    Nevada Bar No. 10083
                                                                                                                                                         28




                                                                                             1140 N. Town Center, Ste. 200
                                                                                       23    Las Vegas, NV 89144
                                                                                             Attorneys for Defendant Rachelle Hulet
                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       25
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25                   7/13/2020
                                                                                                    DATED:___________
                                                                                       26
                                                                                                    IT IS SO ORDERED.                     ___________________________________
                                                                                       27                                                 UNITED
                                                                                                                                          UNITED STATES
                                                                                                                                                  STATESMAGISTRATE     JUDGE
                                                                                                                                                           DISTRICT JUDGE
                                                                                       28

                                                                                                                                          Page 2 of 2
